Citation Nr: 0942909	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-36 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.

This matter comes before the Board of Veteran' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the RO, which granted service connection for tinnitus and 
right ear hearing loss and assigned a 10 percent evaluation, 
and a noncompensable evaluation, effective March 19, 2004, 
respectively.

By way of an October 2005 rating decision, the RO granted 
service connection for left ear hearing loss, and assigned a 
noncompensable rating, effective March 19, 2004.

The issue of entitlement to an initial rating in excess 10 
percent for tinnitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  A November 2004 VA examination revealed an average pure 
tone threshold of 52 dB and a speech recognition score of 94 
in the right ear and an average pure tone threshold of 53 dB 
and a speech recognition score of 94 in the left ear.

2.  A February 2009 VA examination revealed an average pure 
tone threshold of 48 dB and a speech recognition score of 94 
in the right ear and an average pure tone threshold of 59 dB 
and a speech recognition score of 94 in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86; Diagnostic Code 6100 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5106, 5107, and 
5126, was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of the VCAA in April 2004 
prior to the initial adjudication of his claim in the 
November 2004 and October 2005 rating decisions.  The Veteran 
was sent additional VCAA letters in November 2005 and August 
2008.  The VCAA letters indicated the types of evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain both his 
private and VA medical treatment records.  Thereafter, the 
Veteran received additional notice in March 2006 and August 
2008 pertaining to the downstream disability rating and 
effective date elements of the claim, with subsequent 
adjudication of his claim in a September 2009 Supplemental 
Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Pelegrini, 18 Vet. App. at 119-20; see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for 
bilateral hearing loss has been established and an initial 
rating has been assigned.  Thus, the Veteran has been awarded 
the benefit sought, and such claim has been substantiated.  
See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 
38 U.S.C.A. § 5103(a) notice is no longer required as to this 
matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  Also, it is of 
controlling significance that, after awarding the Veteran 
service connection and assigning an initial disability rating 
for the condition, he filed a notice of disagreement 
contesting the initial rating determination.  See 73 Fed. 
Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b) to add subparagraph (3), which provides VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the Veteran a Statement 
of the Case that addressed the initial rating assigned for 
his bilateral hearing loss, included notice of the criteria 
for higher rating, and provided the Veteran with further 
opportunity to identify and submit additional information 
and/or argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  Under 
these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded a VA examination in November 2004 
and February 2009.

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The evidence of record includes service treatment records, VA 
medical records, VA examination reports, and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

II.  Initial Higher Rating for Bilateral Hearing Loss

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.  
In addition, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged ratings."  See Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All reasonable doubt is resolved 
in the Veteran's favor.  38 C.F.R. 
§ 4.3.

The Veteran is seeking a compensable rating for his service-
connected bilateral hearing loss under the criteria of 38 
C.F.R. § 4.87, Diagnostic Code (DC) 6100, effective from 
March 19, 2004.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R.     § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e).  

Additionally, an alternate rating table (Table VIA) may be 
used for "unusual patterns of hearing impairment," 
including cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
are 55 decibels or more, or where the pure tone thresholds 
are 30 decibels or less at 1000 Hertz and 70 decibels or more 
at 2000 Hertz.  38 C.F.R. § 4.86.  

The November 2004 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
20
60
60
70
LEFT
15
65
65
70

There was an average pure tone threshold of 52 dB and a 
speech recognition score of 94 in the right ear and an 
average pure tone threshold of 53 dB and a speech recognition 
score of 94 in the left ear.

For the right ear, application of an average pure tone 
threshold of 52 dB and a speech recognition score of 94 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

For the left ear, application of an average pure tone 
threshold of 53 dB and of the speech recognition score of 94 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of I 
results in a 0 percent evaluation.

The February 2009 VA audiological examination revealed the 
following:



HERTZ



1000
2000
3000
4000
RIGHT
25
35
65
65
LEFT
25
75
65
70

There was an average pure tone threshold of 48 dB and a 
speech recognition score of 94 in the right ear and an 
average pure tone threshold of 59 dB and a speech recognition 
score of 94 in the left ear.

For the right ear, application of an average pure tone 
threshold of 48 dB and a speech recognition score of 94 
results in a numerical designation of I under Table VI.  
Accordingly, the Board will apply the numerical designation 
of I resulting from Table VI.

For the left ear, application of an average pure tone 
threshold of 59 dB and of the speech recognition score of 94 
results in a numerical designation of II under Table VI.  
Accordingly, the Board will apply the numerical designation 
of II resulting from Table VI.

As applied under Table VII, the right ear numerical 
designation of I and the left ear numerical designation of II 
results in a 0 percent evaluation. 

The Board notes that the June 1996 private audiological 
evaluation is not adequate for rating purposes.  The test 
results from the private audiological examination, is missing 
speech recognition scores, average pure tone thresholds, 
and/or it is unclear whether the private audiological 
examination is Maryland CNC compliant.

In reaching this result, the Board has acknowledged the 
Veteran's lay contentions and his testimony as to how the 
hearing loss disability affected his activities of daily 
living.  His assertions of substantially decreased hearing, 
however, are insufficient to establish entitlement to a 
higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Nevertheless, in the present case, the application of the 
applicable diagnostic criteria to the evidence at hand 
clearly establishes that a compensable evaluation for 
bilateral hearing loss is not warranted.  As such, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a higher evaluation for bilateral hearing 
loss, and the claim is denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board finds that the Veteran's disability has been no 
more than 0 percent disabling since the date his claim was 
filed, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition since that date.  Fenderson, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board has considered the functional 
effects of the service-connected bilateral hearing loss.  
However, the record does not show that his service-connected 
bilateral hearing loss has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable rating for service-connected bilateral 
hearing loss is denied.


REMAND

Because the Veteran filed a timely notice of disagreement 
(NOD) under 38 U.S.C.A. § 7105 with regard to entitlement to 
an initial rating in excess of 10 percent for tinnitus, 
appellate review of the RO's November 2004 rating decision 
was properly initiated, and the RO was then obligated to 
furnish him a statement of the case (SOC) with respect to the 
issue of entitlement an higher initial rating for tinnitus.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 19.26 (2009).  
Since the Veteran has not been furnished an SOC that 
addresses the propriety of the rating assigned following the 
grant of service connection, a remand is warranted.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue an SOC to the 
Veteran and his representative addressing 
the issue of entitlement an initial 
rating in excess of 10 percent for 
tinnitus.  Then, the RO should furnish 
the Veteran and his representative with 
an SOC.  The RO should return this issue 
to the Board only if the Veteran timely 
files a substantive appeal.

2.  After completion of the above 
development, the Veteran's claim for an 
initial rating in excess of 10 percent 
for tinnitus should be readjudicated.  If 
the determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


